                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

ADAMS & BOYLE, P.C.,                               )
                                                   )
         Plaintiffs,                               )
                                                   )
v.                                                 )      Docket No. 3:15-cv-0705
                                                   )      Judge Friedman / Frensley
HERBERT H. SLATERY III, et al.,                    )
                                                   )
         Defendants.                               )


      RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR A TEMPORARY
           RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION


         The novel coronavirus (“COVID-19”) pandemic is a public health crisis unlike anything

Tennessee residents have experienced. The illness was first diagnosed in China—more than 7,500

miles from Tennessee—on December 31, 2019. In the weeks that followed, the number of infected

individuals soared. Then, on January 14, 2020, only two weeks after the disease was first

diagnosed, the United States had its first case. A mere six weeks later, on March 4, 2020, the

Tennessee Department of Health confirmed that a Tennessee resident had contracted the disease.

And the spread of the disease in the State continues. As of April 14, 2020, there are 5,823

confirmed cases of COVID-19 in Tennessee—a 40% increase from only a week ago.1 And as of

that same date, 124 people have died from COVID-19 statewide.2


1
  See Ex. A, Tenn. Dep’t. of Health, Tennessee COVID-19-April 14, 2020 Epidemiology and
Surveillance Data, https://www.tn.gov/health/cedep/ncov.html (last updated Apr. 14, 2020); see
also Ex. B, Tenn. Office of the Governor, COVID-19 Bulletin #14 – April 7, 2020,
https://www.tn.gov/governor/covid-19/covid-19-daily-bulletin/2020/4/7/covid-19-bulletin--14---
april-7--2020.html (April 7, 2020, 5:00 PM).
2
 See Ex. C, Tenn. Dep’t. of Health, Coronavirus Disease (COVID-19), https://www.tn.gov/health/
cedep/ncov.html (last updated Apr. 14, 2020).
                                               1

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 1 of 25 PageID #: 6004
       This serious and rapidly evolving situation required an equally serious and rapid response.

Tennessee’s Governor responded by implementing necessary emergency measures to protect

Tennessee’s communities, hospitals, healthcare providers, and patients. At issue here, Executive

Order 25 preserves personal protective equipment (“PPE”) for emergency needs and prevents the

community spread of COVID-19 by ordering healthcare professionals and healthcare facilities to

postpone elective and non-urgent surgical and invasive procedures. Not only is this order well

within the Governor’s authority and consistent with longstanding precedent, it reflects the

recommendations of the American College of Surgeons and the federal Centers for Medicaid &

Medicare Services to minimize unnecessary use of PPE and to limit non-essential planned

surgeries and procedures. (See D.E. 230-2, Ex. T.)

       No one disputes the seriousness of the COVID-19 outbreak. Likewise, no one disputes the

need for serious—and even unprecedented—measures to slow the spread of the virus. Plaintiffs

do, however, dispute whether the measures the State has taken with respect to all other healthcare

professionals and healthcare facilities may be applied to abortion providers. Plaintiffs argue that

abortion is entitled to treatment different from that afforded to any other elective medical

procedure—even where the threat posed by COVID-19 necessitates that all other elective

procedures be postponed or cancelled. Apparently oblivious to the risks their position presents to

public safety, Plaintiffs ask this Court to issue a temporary restraining order and, ultimately, a

preliminary injunction allowing abortion procedures in Tennessee to carry on as if COVID-19

never happened.

       This Court should deny their request for four reasons. First, Plaintiffs cannot establish a

likelihood of success on the merits because Tennessee has broad authority and discretion to

implement emergency measures in response to the COVID-19 public health crisis, including



                                                2

  Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 2 of 25 PageID #: 6005
measures that may curtail constitutional rights. Second, Plaintiffs have failed to allege irreparable

harm because they—as providers, not patients—have failed to identify even a single patient that

will not be able to receive an abortion before the expiration of Executive Order 25 on April 30,

2020. Third, if exceptions are granted and Tennessee is prohibited from minimizing use of PPE

and postponing non-urgent procedures to limit unnecessary contact, COVID-19 may continue to

spread and inflict irreparable harm on Tennessee’s citizens. Finally, the public interest weighs

heavily in favor of postponing non-urgent surgical and invasive procedures to curtail community

spread of COVID-19 and to preserve PPE that could save lives.

                                         BACKGROUND

          COVID-19 is part of a “large family” of coronaviruses.3 Typically, these viruses only

infect species of animals, but on rare occasions, the viruses can infect humans.4 Once this initial

jump occurs, the virus can spread further between humans.5 It is suspected that COVID-19 made

this jump and has spread rapidly in the months since.6

          On March 11, 2020, the World Health Organization characterized the COVID-19 outbreak

as a pandemic.7 And as of April 14, 2020, there have been 579,005 confirmed cases of COVID-



3
 See Ex. D, Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19)
Situation Summary, https://www.cdc.gov/coronavirus/2019-ncov/summary.html (last updated
Apr. 7, 2020).
4
    See id.
5
    See id.
6
    See id.
7
  Ex. E, World Health Organization, WHO Director-General’s opening remarks at the media
briefing on COVID-19 – 11 March 2020, https://www.who.int/dg/speeches/detail/who-director-
general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020 (last updated
Mar. 11, 2020).


                                                 3

    Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 3 of 25 PageID #: 6006
19 and 22,252 deaths in the United States alone.8 As of that same date, Tennessee had 5,823

confirmed cases and 124 deaths.9 These numbers are likely to grow—and are almost certainly an

underestimate.10 COVID-19 is extremely contagious; it “can remain viable and infectious in

aerosols for hours and on surfaces up to days.”11 What is more, the virus may be transmitted by

asymptomatic or minimally symptomatic patients.12 A data brief and statistical model created by

Vanderbilt University’s School of Medicine “suggests that the Tennessee epidemic could have

been sparked by as few as 10 people.”13

           Because COVID-19 is a new coronavirus, its severity is not fully known.14 A preliminary

report by the Center for Disease Control (“CDC”)’s COVID-19 Response team has estimated that

20.7–31.4 percent of reported COVID-19 cases required hospitalization.15 4.9–11.5 percent of


8
   Ex. F, Centers for Disease Control and Prevention, Coronavirus Disease 2019,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Apr.
14, 2020).
9
 See Ex. A, Tenn. Dep’t. of Health, Tennessee COVID-19-April 14, 2020 Epidemiology and
Surveillance Data.
10
   See Ex. G, John Graves, Vanderbilt Health Policy COVID-19 Modeling for Tennessee,
https://www.vumc.org/healthpolicy/sites/default/files/public_files/COVID%20Modeling%20Rel
ease%204-10%20FINAL2.pdf (last accessed Apr. 14, 2020) (explaining that “because there are
asymptomatic individuals as well as individuals who may be symptomatic who have not yet
received a test or a test result,” the total reported number of cases is likely an underestimate).
11
  Ex. H, Correspondence, Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS
CoV-1, New England Journal of Medicine (2020).
12
  Ex. I, Zou, Lirong et al., SARS-CoV-2 Viral Load in Upper Respiratory Specimens of Infected
Patients, 382 New England Journal of Medicine 12 (2020).

13
     See Ex. G, John Graves, Vanderbilt Health Policy COVID-19 Modeling for Tennessee.
14
  Ex. J, Centers for Disease Control and Prevention, Morbidity and Mortality Weekly Report,
Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19)—United States,
February 12-March 16, 2020.

15
     See id.
                                                  4

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 4 of 25 PageID #: 6007
reported cases required admission to an intensive care unit.16 And 1.8-3.4 percent of reported cases

were fatal.17

           Because of COVID-19’s characteristics—namely its rapid transmission and potential to be

carried without symptoms—it is critical to act decisively to combat its spread.          The CDC

recommends that “[s]ince people can spread the virus before they know they are sick, it is

important to stay away from others when possible, even if you have no symptoms.”18 Indeed, the

CDC has concluded that “[l]imiting face-to-face contact with others is the best way to reduce the

spread of [COVID-19].”19 Decisive measures must also be taken to ensure the safety of healthcare

professionals. In Spain, for example, approximately 14% of the country’s 40,000 confirmed

COVID-19 cases were medical professionals.20 A shortage of qualified healthcare professionals

during this outbreak could prove disastrous. To prevent a similar situation here, the CDC

recommends that healthcare professionals use PPE, including face shields or goggles, N95 or

higher respirators, clean, non-sterile gloves, and an isolation gown.21



16
     See id.
17
     See id.
18
    Ex. K, Centers for Disease Control and Prevention, Coronavirus Disease 2019,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html (last
accessed Apr. 14, 2020).
19
     Id.
20
  Ex. L, The New York Times, Virus Knocks Thousands of Health Workers Out of Action in
Europe, https://www.nytimes.com/2020/03/24/world/europe/coronavirus-europe-covid-19.html
(Mar. 24, 2020).
21
   Ex. M, Centers for Disease Control and Prevention, Use Personal Protective Equipment (PPE)
When      Caring      for   Patients    with     Confirmed     or    Suspected     COVID-19,
https://www.cdc.gov/coronavirus/2019-ncov/downloads/A_FS_HCP_COVID19_PPE.pdf (last
accessed Apr. 14, 2020).


                                                  5

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 5 of 25 PageID #: 6008
         In light of the CDC’s recommendations—as well as the recommendations of other

authorities—Tennessee has taken action to limit the spread of COVID-19 within the State. On

March 12, 2020, Governor Lee declared a state of emergency to facilitate the response to COVID-

19.22 The Governor thereafter required Tennesseans to remain at home—unless engaging in

essential activities or services—to limit the spread of COVID-19 and to preserve health care

resources.23 The Governor also limited participation in public gatherings, closed schools, closed

in-restaurant dining, closed entertainment and recreational gathering venues, and closed businesses

that perform close-contact personal services.24

         The Governor also limited non-emergency healthcare procedures. On March 23, 2020, the

Governor issued Executive Order 18 prohibiting “hospitals and surgical outpatient facilities” from

“perform[ing] non-essential procedures, which include[d] any medical procedure that is not

necessary to address a medical emergency or to preserve the health and safety of a patient.”25

Because “the spread of COVID-19 throughout Tennessee continue[d] to intensify” and

“unnecessary person-to-person contact within the healthcare community increases the risk of

COVID-19 spreading to providers and patients throughout our healthcare system,” the Governor




22
    Ex. N, Exec. Order 14, https://publications.tnsosfiles.com/pub/execorders/exec-orders-
lee14.pdf.
23
    Ex. O, Exec. Order 22, https://publications.tnsosfiles.com/pub/execorders/exec-orders-
lee22.pdf; see also Ex. P, Exec. Order 23, https://publications.tnsosfiles.com/pub/execorders/exec-
orders-lee23.pdf.
24
    Ex. Q, Exec. Order 17, https://publications.tnsosfiles.com/pub/execorders/exec-orders-
lee17.pdf;         see          also       Exec.         Ex.         R,   Order        21,
https://publications.tnsosfiles.com/pub/execorders/exec-orders-lee21.pdf.
25
  Ex. S, Exec. Order 18, https://publications.tnsosfiles.com/pub/execorders/exec-orders-
lee18.pdf.
                                                  6

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 6 of 25 PageID #: 6009
issued a new executive order on April 8, 2020, that “amend[ed] and supersede[d] the provisions”

of Executive Order 18.26 That order—Executive Order 25—is the subject to Plaintiffs’ challenge.

         Executive Order 25 follows recommendations from the federal Centers for Medicaid &

Medicare Services, the American Dental Association, and the American College of Surgeons to

limit non-urgent surgical and invasive procedures. (See D.E. 230-2, Ex. T.) The relevant portions

of the Order read:

         2. All healthcare professionals and healthcare facilities in the State of Tennessee
         shall postpone surgical and invasive procedures that are elective and non-urgent.
         Elective and non-urgent procedures are those procedures that can be delayed until
         the expiration of this Order because they are not required to provide life sustaining
         treatment, to prevent death or risk of substantial impairment of a major bodily
         function, or to prevent rapid deterioration or serious adverse consequences to a
         patient's physical condition if the surgical or invasive procedure is not performed,
         as reasonably determined by a licensed medical provider.

         4. Non-hospital healthcare providers impacted by this Order are requested and
         encouraged to provide necessary personal protective equipment in their possession
         and not required for the emergency care exempted in the Order, including, but not
         limited to, medical gowns, N95 masks, surgical masks, TYVEK suits, boot covers,
         gloves, and/or eye protection to the Tennessee Emergency Management Agency.

(D.E. 230-2, Ex. T.) Executive Order 25 is a temporary measure and is currently set to expire on

April 30, 2020. (See id.)

         The measures taken by Tennessee have yielded positive results. Social distancing has

proven to be an effective method of reducing COVID-19’s spread. Indeed, the Vanderbilt model

estimates that in mid-March each COVID-19 case infected more than five new people with the

disease.27 But, “[a]s a result of social distancing now being practiced by many Tennesseans,” each

COVID-19 case now infects only 1.4 new people.28


26
  Ex. T, Exec. Order 25, https://publications.tnsosfiles.com/pub/execorders/exec-orders-
lee25.pdf.
27
     See Ex. G, John Graves, Vanderbilt Health Policy COVID-19 Modeling for Tennessee
28
     Id.
                                                  7

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 7 of 25 PageID #: 6010
           While these measures have been successful, it is vitally important that they not be relaxed

or undermined. To stop COVID-19 from spreading, each case must infect less than 1 new person.29

As the Vanderbilt model concludes, “the state will need further progress over the coming weeks

to bring the number below 1.”30 What is more, COVID-19 infections in Tennessee have not yet

reached their peak. Executive Order 25 is a necessary tool to “flatten the curve” of COVID-19

transmissions and preserve critical PPE for our first responders, health care professionals, and their

patients as the State weathers the peak of this storm.

                                             ARGUMENT

           Plaintiffs seek a temporary restraining order and, ultimately, a preliminary injunction to

create an abortion-specific exception to the Governor’s generally applicable executive order. In

this Circuit, the standard for these two forms of relief is the same. See Workman v. Bredesen, 486

F.3d 896 (6th Cir. 2007). Under that standard, courts consider four factors: “(1) whether the

movant has a strong likelihood of success on the merits; (2) whether the movant would suffer

irreparable injury absent the injunction; (3) whether the injunction would cause a substantial harm

to others; and (4) whether the public interest would be served by the issuance of an injunction.”

Am. Civil Liberties Union Fund of Mich. v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015).

The granting of preliminary injunctive relief is an extraordinary remedy—especially here, where

all four of these factors counsel against granting Plaintiffs’ requested relief and an injunction

would have the drastic effect of curbing a temporary, limited executive order designed narrowly

to protect public safety in a national emergency.




29
     Id.
30
     Id.
                                                    8

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 8 of 25 PageID #: 6011
I.       Plaintiffs Are Not Entitled to Preliminary Injunctive Relief Prohibiting Application
         of Executive Order 25 to Procedural Abortions.

         A.     Plaintiffs are unlikely to succeed on the merits.

         Plaintiffs repeatedly note that the Supreme Court has recognized a constitutional right to

pre-viability abortion. (See, e.g., D.E. 232 at 21, PageID # 5770.) But that right it is not without

limits. See Roe v. Wade, 410 U.S. 113, 153–54 (1973). Indeed, since the right was first recognized,

courts have acknowledged that States may regulate abortion to further their legitimate interests.

See id. at 154, 163. Tennessee has a compelling interest in combatting the spread of COVID-19

and may thus regulate abortion to further that interest.

                1.      Plaintiffs do not have standing to seek relief from Executive Order 25.

         It is a well-settled rule that a plaintiff’s standing to sue is never assumed—it must instead

be proven. See Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996); Lujan v. Defenders of Wildlife, 504

U.S. 555, 561 (1992); Int’l Primate Prot. League v. Adm’rs of Tulane Educ. Fund, 500 U.S. 72,

77 (1991). A plaintiff, then, must establish the “irreducible constitutional minimum” of standing

by showing that three elements are met. See Lujan, 504 U.S. at 560. First, “the plaintiff must have

suffered an injury in fact—an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or hypothetical.” Id. (internal citations

and quotation marks omitted). Second, “there must be a causal connection between the injury and

the conduct complained of—the injury has to be fairly ... trace[able] to the challenged action of

the defendant, and not ... th[e] result [of] the independent action of some third party not before the

court.” Id. (internal quotation marks omitted). And third, “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision. Id. at 561 (internal quotation

marks omitted).




                                                  9

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 9 of 25 PageID #: 6012
        Plaintiffs cannot demonstrate standing of their own here—doctors and other abortion

providers have no constitutional right to perform abortions. See Planned Parenthood of Greater

Ohio v. Hodges, 917 F.3d 908, 913 (6th Cir. 2019) (en banc). Thus, Plaintiffs themselves do not

suffer any deprivation that could afford them standing to sue.

        There are, of course, cases in which a plaintiff may sue on behalf of a third party. But these

cases are the “exception rather than the rule.” See South Carolina v. Regan, 465 U.S. 367, 380

(1984). A plaintiff may assert the rights of a third party only when (1) they have a “close”

relationship with the third party; and (2) some “hindrance” affects the third party’s ability to protect

their own interests. See Kowalski v. Tesmer, 543 U.S. 125, 129 (2004). Plaintiffs here can meet

neither requirement.

        First, Plaintiffs have not shown that they have a “close” relationship with the individuals

whose rights they attempt to assert. See id. at 129. Indeed, Plaintiffs do not identify a single

individual (or even provide numbers of individuals) who will be harmed by Executive Order 25.

Rather, Plaintiffs claim that “some patients” will be unable to obtain an abortion, (see D.E. 232 at

13, PageID # 5762), that the Order “will delay access” to abortion, (see id. at 17, PageID # 5766),

that “some patients” may attempt to travel out of state to obtain an abortion, (see id. at 19, PageID

# 5768), and that “some” other patients will find ways to obtain abortions outside of the healthcare

system. (see id.) These abstract, hypothetical scenarios, however, cannot give rise to close and

real relationships required to establish third-party standing. See Kowalski, 543 U.S. at 131

(concluding that the requirement of a “close relationship” was not met where attorney plaintiffs

sought to assert the rights of “unascertained” future clients); see also id. (“The attorneys before us

do not have a ‘close relationship’ with their alleged ‘clients’; indeed, they have no relationship at

all.”). Moreover, Plaintiffs’ interests in this case are likely to conflict with the interests of their



                                                  10

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 10 of 25 PageID #: 6013
patients insofar as continuing to perform procedures could expose their patients to COVID-19

transmission.

       And second, Plaintiffs have not shown that any “hindrance” affects the third parties’ ability

to protect their own interests. See id. at 129. Nor could they. Individual plaintiffs can and do

challenge abortion regulations. See, e.g., J.D. v. Azar, 925 F.3d 1291 (D.C. Cir. 2019) (per

curiam); Doe v. Parson, 368 F. Supp. 3d 1345 (E.D. Mo. 2019).

       At bottom, the Supreme Court has been clear: standing is a “threshold requirement” that a

plaintiff must prove in every case. See, e.g., Gill v. Whitford, 138 S. Ct. 1916, 1923 (2018); see

also Kowalski, 543 U.S. at 129 (addressing the “threshold question whether [Plaintiffs] have

standing to raise the rights of others”). Indeed, “each element [of standing] must be supported in

the same way as any other matter on which the plaintiff bears the burden of proof.” Lujan, 504

U.S. at 561. Plaintiffs here have not carried their burden. They have not alleged—much less

proven—that they have the requisite “close relationship” to establish third-party standing. Nor

have they alleged or proven that some “hindrance” prevents individual patients from bringing suit

themselves. In short: Plaintiffs do not have standing.

                2.    The right to abortion is not absolute and may be regulated in times of
                      crisis.

       The Supreme Court has long held that States have broad police powers which enable them

to act to protect the health and welfare of their citizens. See, e.g., Jacobson v. Commonwealth of

Mass., 197 U.S. 11, 25 (1905). Indeed, the Supreme Court has explained that these powers grant

States the authority to “enact quarantine laws and health laws of every description.”            Id.

Recognizing this authority, the Supreme Court upheld Massachusetts’ compulsory vaccination

law—enacted to combat a growing smallpox epidemic—against a Fourteenth Amendment

challenge. See id. at 26. The “liberty secured by the Constitution,” the Court observed, “does not

                                                11

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 11 of 25 PageID #: 6014
import an absolute right in each person to be, at all times and in all circumstances, wholly freed

from restraint.” Id. Rather, “a community has the right to protect itself against an epidemic of

disease which threatens the safety of its members.” Id. at 27; see also Compagnie Francaise de

Navigation a Vapeur v. Bd. of Health, La., 186 U.S. 380 (1902) (upholding quarantine law against

Commerce Clause and procedural due process challenges).

       In the century since Jacobson was decided, the Supreme Court has continued to affirm the

broad nature of States’ powers in times of crisis. See Kansas v. Hendricks, 521 U.S. 346, 356–57

(1997) (relying on Jacobson and acknowledging that Fourteenth Amendment liberties may be

restrained even in civil contexts); United States v. Caltex, 344 U.S. 149, 154 (1952) (recognizing

that “in times of imminent peril—such as when fire threatened a whole community—the sovereign

could, with immunity, destroy the property of a few that the property of many and the lives of

many more could be saved”); Prince v. Massachusetts, 321 U.S. 158, 166–67 (1944) (noting that

“[t]he right to practice religion freely does not include liberty to expose the community . . . to

communicable disease”).

       Thus, when confronted with a public health crisis, a State has authority to implement

emergency measures that may curtail constitutional rights so long as the measures have at least

some “real or substantial relation” to the public health crisis and are not “beyond all question, a

plain, palpable invasion of rights secured by the fundamental law.” Jacobson, 197 U.S. at 31. And

while courts may consider whether the State’s chosen emergency measures are arbitrary or

oppressive, they may not “second-guess the wisdom or efficacy of the measures.” In re Abbott,

No. 20-50264, 2020 WL 1685929, at *7 (5th Cir. Apr. 7, 2020) (citing Jacobson, 197 U.S. at 28,

30).   Here, Tennessee—and indeed the entire world—is facing a public health crisis of

unprecedented proportions. Tennessee’s Governor has chosen to respond to this crisis by, among



                                                12

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 12 of 25 PageID #: 6015
other things, issuing Executive Order 25. (See D.E. 230-2, Ex. T.) This Order passes Jacobson’s

two-prong test.

       First, Executive Order 25 has a “real and substantial relation” to the current public health

crisis. Jacobson, 197 U.S. at 31. The Governor issued Executive Order 25 to combat the spread

of COVID-19 by reducing “unnecessary person-to-person contact within the healthcare

community” and by preserving PPE. (See D.E. 230-2, Ex. T.) To achieve these goals, the Order

requires “[a]ll healthcare professionals and healthcare facilities” in the State to postpone “surgical

and invasive procedures that are elective and non-urgent”—that is, “procedures that can be delayed

until the expiration of [the] Order because they are not required to provide life-sustaining

treatment, to prevent death or risk of substantial impairment of a major bodily function, or to

prevent rapid deterioration or serious adverse consequences to a patient’s physical condition.”

(See id.) The Order also encourages “[n]on-hospital healthcare providers” to “provide necessary

personal protective equipment in their possession and not required for emergency care exempted

in the Order” to the Tennessee Emergency Management Agency. (See id.) In short, the Order

asks healthcare providers across the state to take several concrete steps to reduce person-to-person

contact and to conserve PPE. It cannot be reasonably argued that Executive Order 25 bears “no

real or substantial relation” to Tennessee’s goal of combating the spread of COVID-19. Jacobson,

197 U.S. at 31. And given that Plaintiffs concede that procedural abortions require the use of

“gloves, a surgical mask or reusable plastic face shield, and . . . a disposable gown or smock” (D.E.

232 at 13, PageID # 5762)—the very PPE that is needed to prevent the spread of COVID-19—the

application of Executive Order 25 to Plaintiffs likewise bears a “real [and] substantial relation” to

the State’s goals.




                                                 13

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 13 of 25 PageID #: 6016
       Second, Executive Order 25 is not “beyond all question, a plain, palpable invasion of rights

secured by the fundamental law.” Jacobson, U.S. at 31. Whether abortion regulations “inva[de]

rights secured by the fundamental law,” id., is determined under the Supreme Court’s undue

burden framework.31 A regulation may be an undue burden when it is a “substantial obstacle to a

woman’s choice to undergo an abortion” in a “large fraction of the cases in which [it] is relevant.”

Id. at 925. But this is only part of the analysis; courts must also consider the benefits that the

challenged regulation confers. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2309

(2016) (citing Casey, 505 U.S. at 887–98, 899–901).

       The relevant question for this Court, in applying the undue burden standard within the

applicable Jacobson framework, is whether Plaintiffs have shown that Executive Order 25

“imposes burdens on abortion that ‘beyond question’ exceed its benefits in combating the

epidemic” that Tennessee faces. In re Abbott, 2020 WL 1685929, at *11 (quoting Jacobson, 197

U.S. at 31). Plaintiffs have not carried their burden.

       The Supreme Court and the Sixth Circuit have applied the undue burden standard to uphold

state abortion regulations where they delayed abortions and even prevented some abortions from

occurring altogether. In Casey, a plurality of the Supreme Court applied the undue burden

framework to uphold a waiting period law requiring that “at least 24 hours before performing an

abortion a physician inform the woman of the nature of the procedure, the health risks of the

abortion and of childbirth,” and the “probable gestational age of the unborn child.” Casey, 505




31
  Plaintiffs erroneously characterize Executive Order 25 as a “ban” on pre-viability abortions.
(D.E. 232 at 20, PageID # 5769). To the contrary, the Order is a temporary postponement of
surgical and invasive abortion procedures that are elective and non-urgent. See In re Abbott, 2020
WL 1685929, at *9 (holding that district court’s characterization of Texas’s healthcare executive
order as “an ‘outright ban’ on all pre-viability abortions” was “plainly wrong” and warranted
mandamus relief).
                                                 14

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 14 of 25 PageID #: 6017
U.S. at 881. The Court acknowledged that “because of the distances many women must travel to

reach an abortion provider, the practical effect will often be a delay of much more than a day

because the waiting period requires that a woman seeking an abortion make at least two visits to

the doctor.” Id. The Court also accepted that “the waiting period ha[d] the effect of increasing the

cost and risk of delay of abortions,” especially for low income women. Id. Still, the Court

concluded that the law was not an undue burden. Id. at 887.

       And in Cincinnati Women’s Services, Inc. v. Taft, the Sixth Circuit applied the undue

burden framework to uphold a law that required women seeking abortions to “attend an in-person

meeting with a physician for informed-consent purposes.” 468 F.3d 361, 364 (6th Cir. 2006). This

law, coupled with Ohio’s existing 24-hour waiting period, meant that a woman must make two

visits—at least 24 hours apart—to obtain an abortion. See id. at 364–65. But while the law

required a waiting period of only 24 hours, the court noted that it could have the effect of delaying

abortions for weeks. Id. at 366. The court also observed that the appellants in Taft had “improved

on the Casey record” by showing that the challenged statute would deter “approximately 6 to 12.5”

out of every 1,000 women “from procuring an abortion as surely as if [Ohio] has outlawed abortion

in all cases.” Id. at 373 (alteration in original). But even though Ohio’s law required two visits,

had the effect of delaying abortions for weeks, and in some cases prevented women from obtaining

abortions altogether, the Sixth Circuit held that the law “survive[d] constitutional scrutiny.” Id. at

366, 372–74.

       If the laws challenged in Casey and Taft, which delayed and in some cases altogether

prevented abortions, did not unduly burden abortion rights, then neither does Executive Order 25.

Certainly, Executive Order 25 does not impose burdens that “beyond question” exceed its benefits

in combating COVID-19. See In re Abbott, 2020 WL 1685929, at *11 (quoting Jacobson, 197



                                                 15

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 15 of 25 PageID #: 6018
U.S. at 31). Plaintiffs allege that Executive Order 25 delays abortions and may even prevent some

abortions from occurring altogether, but they have failed to plead that there are any particular,

identifiable patients who will lose access to abortion during the two-week lifespan of the Order.

Plaintiffs do not even estimate how many of these patients could exist to permit the Court to apply

the large-fraction test. (See generally D.E. 232 at 13–20, PageID # 5762–69.)32

          In any event, whatever burdens Executive Order 25 imposes on abortion rights are clearly

outweighed by the benefits it achieves for the COVID-19 response. Recall that “the Tennessee

epidemic could have been sparked by as few as 10 people.”33 Each patient who undergoes a non-

urgent surgical or invasive procedure risks exposing others to a disease that can remain aerosolized

for hours.34 Each procedure forces a healthcare provider to expend PPE, such as masks and gloves,

at a time when hospitals urgently need those supplies for COVID-19. Plaintiffs’ only response to

these clear benefits is their assertion that procedural abortions use “minimal” PPE. (D.E. 232 at

13, PageID # 5762). But even assuming that assertion is factually accurate, “minimal” is not

“none.” Executive Order 25 contains no exception for procedures that use “minimal” PPE because

such an exception would thwart the collective response that is needed to effectively respond to this

unprecedented challenge. Every procedure that is postponed, and every item of PPE that is

preserved, furthers the State’s compelling interests in halting the spread of COVID-19 and




32
  If such patients exist, they may seek as-applied relief. See in re Abbott, 2020 WL 1685929, at
*11 (noting that, “if competent evidence shows that a woman is in th[e] position” of her pregnancy
reaching the gestational cutoff for abortion before the executive order expires, then “nothing
prevents her from seeking as-applied relief”).

33
     See Ex. G, John Graves, Vanderbilt Health Policy COVID-19 Modeling for Tennessee.
34
  Ex. H, Correspondence, Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS
CoV-1, New England Journal of Medicine (2020).
                                                 16

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 16 of 25 PageID #: 6019
ensuring that our healthcare system is equipped to treat—and prevent the death of—those who are

infected. These benefits easily outweigh the abstract burdens alleged by Plaintiffs.

          Importantly, Plaintiffs do not contend that the application of Executive Order 25 to abortion

procedures is arbitrary or pretextual. See Jacobson, 197 U.S. at 28 (noting that the power of a

community to “protect itself against an epidemic threatening the safety of all might be exercised”

in an impermissibly “arbitrary, unreasonable manner”). Nor could they, given that it applies across

the board to all elective and non-urgent surgical and invasive procedures. To the extent that

Plaintiffs quibble about whether any delays caused by Executive Order 25 will “ultimately

require[] increased use of PPE” (D.E. 232 at 26, PageID # 5775), they are asking this Court to

engage in precisely the kind of judicial “second-guess[ing]” of the “[S]tate’s policy choices in

crafting emergency public health measures” that Jacobson forbids. In re Abbott, 2020 WL

1685929, at *6; see also Jacobson, 197 U.S. at 30 (“It is no part of the function of a court or a jury

to determine which one of two modes was likely to be the most effective for the protection of the

public against disease.”). The Governor’s determination that the emergency measures put in place

by Executive Order 25 are needed now to effectively respond to the COVID-19 pandemic is

reasonable and entitled to deference.

          It is Plaintiffs’ burden to demonstrate entitlement to the extraordinary remedy of

preliminary injunctive relief. But they have failed to show that the burdens imposed by Executive

Order 25 “beyond all question” exceed its benefits, either as applied to procedural abortions

generally or as applied to a particular patient. Jacobson, 197 U.S. at 31. Because they cannot

establish a likelihood of success on the merits, their motion for preliminary relief should be

denied.35



35
     Even if Plaintiffs could establish that the burdens of applying Executive Order 25 in a particular
                                                   17

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 17 of 25 PageID #: 6020
       B.      Plaintiffs are unlikely to suffer irreparable injury absent the injunction.

       A plaintiff seeking preliminary injunctive relief must demonstrate that irreparable harm is

likely in the absence of the requested injunction. Los Angeles v. Lyons, 461 U.S. 95, 103 (1983);

O’Shea v. Littleton, 414 U.S. 488, 502 (1974). This demonstration is perhaps the single most

important prerequisite for issuance of a preliminary injunction. See 11A C. Wright, A. Miller, &

M. Kane, Fed. Practice and Procedure § 2948.1 (3d ed.). As a result, speculative injury is not

sufficient. Id. A preliminary injunction, then, will not be issued simply to prevent the possibility

of some remote future injury—a presently existing actual threat must be shown. Id. As the

Supreme Court has explained, “[i]ssuing a preliminary injunction based only on a possibility of

irreparable harm is inconsistent with our characterization of injunctive relief as an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

       To demonstrate irreparable harm, each and every plaintiff must show that they “will suffer

‘actual and imminent’ harm rather than harm that is speculative or unsubstantiated.” Abney v.

Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006). A specific finding of immediate and irreparable

injury to the movant is considered the most important prerequisite that a court must examine and

find when ruling upon a motion for a preliminary injunctive relief. In fact, the absence of

irreparable injury must end the court’s inquiry. See City of Los Angeles v. Lyons, 461 U.S. at 111–

12, 103 (1983); Warner v. Central Trust Co., N.S., 715 F.2d 112, 123–24 (6th Cir. 1983);




case “beyond all question” outweigh the benefits, Plaintiffs still would not be entitled to the broad
relief they seek (D.E. 231 at 3, Page ID # 5740 (asking this Court to “[i]ssue a TRO enjoining
enforcement of EO-25 as applied to procedural abortions”). Any injunctive relief awarded by the
Court must be narrowly tailored to the specific applications of Executive Order 25, if any, that
present a constitutional problem. See Ayotte v. Planned Parenthood, 546 U.S. 320, 331 (2006).
                                                 18

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 18 of 25 PageID #: 6021
Aluminum Workers Int’l Union v. Consolidated Aluminum Corp., 969 F.2d 437, 444 (6th Cir.

1982).

         Plaintiffs cannot demonstrate irreparable harm here. Doctors and abortion clinics have no

right to perform abortions. Planned Parenthood of Greater Ohio v. Hodges, 917 F.3d 908, 913

(6th Cir. 2019) (en banc). Thus, Plaintiffs themselves will not suffer any constitutionally

cognizable harm—much less the irreparable harm necessary to obtain injunctive relief.

         As for Plaintiffs’ patients, their alleged harm is limited to a two-week delay in obtaining

an abortion. Plaintiffs have not identified even one actual patient who would be denied an abortion

before the order expires in two weeks. Nor have they estimated what fraction of women could be

allegedly denied an abortion by operation of Executive Order 25. While Plaintiffs speculate in

their declarations that the Order could cause a parade of horribles that might cumulatively deprive

some patients of access to abortion, that speculation is insufficient to entitle Plaintiffs to the

extraordinary remedy of preliminary relief.

         Plaintiffs have also failed to identify any patient for whom postponement of an abortion

would cause physical harm. Nor could they, because Executive Order 25 expressly permits

procedures that cannot be delayed without causing serious adverse consequences for a patient’s

physical health:

         Elective and non-urgent procedures are those procedures that can be delayed until
         the expiration of this Order because they are not required to provide life sustaining
         treatment, to prevent death or risk of substantial impairment of a major bodily
         function, or to prevent rapid deterioration or serious adverse consequences to a
         patient's physical condition if the surgical or invasive procedure is not performed,
         as reasonably determined by a licensed medical provider.

(See D.E. 230-2, Ex. T.) If delaying an abortion for the duration of the Order would in fact, in the

reasonable determination of a medical provider, cause “serious adverse consequences to a patient’s

physical condition,” then that procedure may occur without delay.

                                                  19

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 19 of 25 PageID #: 6022
        C.      The issuance of an injunction is likely to cause substantial harm and the public
                interest would not be served by the issuance of an injunction.

        The wrongful enjoining of a valid state action always qualifies as irreparable harm. Abbott

v. Perez, 138 S. Ct. 2305, 2324 (2018); Maryland v. King, 133 S. Ct. 1, 3 (2012) (Roberts, C.J.,

in chambers) (citation omitted). The Sixth Circuit has recognized this rule, explaining that:

        There is no power the exercise of which is more delicate, which requires greater
        caution, deliberation and sound discretion, or more dangerous in doubtful cases, than
        the issuing of an injunction; it is the strong arm of equity, that never ought to be
        extended unless to cases of great injury, where courts of law cannot afford an
        adequate or commensurate remedy in damages. The right must be clear, the injury
        impending or threatened, so as to be averted only by the protecting preventive
        process of injunction; but that will not be awarded in doubtful cases, or new ones,
        not coming within well established principles; for if it issues erroneously, an
        irreparable injury is inflicted, for which there can be no redress, it being the act of a
        court, not of the party who prays for it. It will be refused till the courts are satisfied
        that the case before them is of a right about to be destroyed, irreparably injured, or
        great and lasting injury about to be done by an illegal act; . . ..

Detroit Newspaper Publisher Ass’n v. Detroit Typographical Union, 471 F.2d 872, 876 (6th Cir.

1972), cert. denied, 411 U.S. 967 (1973) (emphasis added and internal citations omitted). See also

MLZ, Inc. v. Fourco Glass Co., 470 F.Supp. 273, 278 (M.D. Tenn. 1978).

        Executive Order 25 is a good faith effort to address the COVID-19 pandemic. Judicial

intervention into the activities of state officers discharging in good faith their official duties should

be exercised with great restraint. Integrity Int’l Security Servs., Inc. v. U.S. Dep’t of the Army, 870

F. Supp. 787, 789 (E.D. Tenn. 1994); Roseboro v. Fayetteville City Bd. of Educ., 491 F. Supp. 110,

113 (E.D. Tenn. 1977) (citing Hawks v. Hamill, 288 U.S. 52, 60 (1933)). Federal courts presume

that public officials and agencies “properly discharge[] their official duties” and “act in good faith

and in accordance with applicable law.” United States v. Hughley, 1:04-cr-14-002, 2007 WL

9706622, at *4 (E.D. Tenn. Oct. 1, 2007) (citing Banks v. Dretke, 540 U.S. 668, 696 (2004); Bracy

v. Gramley, 520 U.S. 899, 909 (1997); United States v. Armstrong, 517 U.S. 456, 464 (1996)). As



                                                   20

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 20 of 25 PageID #: 6023
described supra, Executive Order 25 is Tennessee’s good-faith effort to postpone unnecessary

medical procedures to preserve PPE and slow the community spread of COVID-19. An injunction

would irreparably harm Tennessee’s authority to protect the safety and health of its citizens.

       But the harm here is not limited to infringing on Tennessee’s exercise of its sovereign

authority. The injunctive relief Plaintiffs seek—a special exception from the generally applicable

Executive Order 25 for abortion providers—would also harm the public by hindering the State’s

otherwise comprehensive efforts to respond to the COVID-19 pandemic. COVID-19 infections in

Tennessee have yet to reach their peak. If the State is prevented from uniformly enforcing

Executive Order 25 now—at this critical juncture—the consequences for the public could be dire.

       Tennesseans across the State are making enormous sacrifices in response to the COVID-

19 crisis. Schools and many businesses are closed, public gatherings are prohibited, nursing homes

are sealed off from visitors, and individuals are staying at home except for essential activities, just

to name a few examples.36 The temporary postponement of elective and non-urgent surgical and

invasive procedures that is required under Executive Order 25 is undoubtedly a sacrifice too, but

one that, like others being made across the State and country, is necessary to protect the greater

good. “[C]onstitutional rights,” including the “right to peaceably assemble, to publicly worship,

to travel, and even to leave one’s home,” may be “reasonably restricted ‘as the safety of the general

public may demand.’” In re Abbott, 2020 WL 1685929, at *1 (quoting Jacobson, 197 U.S. at 29)

(alteration in original). “The right to abortion is no exception” to that settled rule. Id.

       The evidence presented by Plaintiffs at this stage provides no basis to treat procedural

abortions any differently from the other surgical and invasive procedures that are subject to delay



36
  Ex. Q, Exec. Order 17; see also Ex. R, Exec. Order 21; Ex. O, Exec. Order 22; Ex. P, Exec.
Order 23.


                                                  21

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 21 of 25 PageID #: 6024
under Executive Order 25. Because continued enforcement of Executive Order 25 with respect to

procedural abortions would protect the public interest without irreparably harming Plaintiffs,

preliminary relief should be denied.

II.      Plaintiffs Are Not Entitled to Preliminary Relief Suspending the In-Person Notice
         Requirement.

         Tennessee’s Notice and Waiting Period Law applicable to abortions, Tenn. Code Ann.

§ 39-15-202(a)-(h),37 provides that a potential patient receive appropriate notice of the potential

risks, benefits, and alternatives in-person by the referring or treating physician during the initial

visit prior to the waiting period. It is in the public interest to maintain this status quo, which

currently does not allow for this necessary information to be provided by telephone, video

conference, or other healthcare technologies.38 In their Motion for a Temporary Restraining Order

And/Or Preliminary Injunction (D.E. 231 at 3–4, PageID # 5740-41), Plaintiffs do not move for a

temporary restraining order as to the in-person notice provision, although they do seek a

preliminary injunction of that provision. Plaintiffs’ memorandum is focused almost exclusively

on the applicability of Executive Order 25 to procedural abortions and fails to establish any of the

criteria necessary to warrant an injunction of the in-person requirement.

         Plaintiffs have not explained, in either their motion or memorandum, why the State is

constitutionally required to suspend the in-person notice requirement during the pendency of

Executive Order 25. At most, they have articulated why allowing the required notice to be


37
   No abortion shall be performed “until a waiting period of forty eight (48) hours has elapsed after
the attending physician or referring physician has provided the information required [by the
statute].” Tenn. Code Ann. § 39-15-202(d)(1).
38
  In passing the challenged provision, the legislature considered the fact that abortion is a unique,
serious, and irreversible medical procedure that carries risk of physical and psychological harm.
(See DX5, 7, ln. 25–8, ln. 6; DX5, 88, ln. 3–11; DX5, 97, ln. 25–98, ln. 3; DX5, 162, ln. 25–163,
ln. 1.)

                                                 22

     Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 22 of 25 PageID #: 6025
provided by telephone, video conference, or other healthcare technologies would be their policy

preference. Moreover, Plaintiffs have not established any immediate or irreparable harm from

continued enforcement of the in-person notice requirement, or whether providing the required

notice remotely would even be feasible or effective.39

       Generally, abortion is available in Tennessee up to 20 weeks past the patient’s last

menstrual period, and the appropriateness of medication and the differing types of surgical

abortions depends on gestational age. (See Adams & Boyle, I, 111, ln. 16–21; II, 9, ln. 8–10; II,

16, ln. 25–17, ln. 1; II, 131, ln. 12–14.) Because gestational age must be accurately determined to

provide the required notice necessary for informed consent (D.E. 216-1, 40, ln. 4–6), abortion

providers in Tennessee generally use ultrasounds to determine gestational age at the initial visit.

(See D.E. 216-1, 39, ln. 25–40, ln. 3; see also I, 60, ln. 1–9.) By their nature, ultrasounds require

that the patient be present in-person with the ultrasound operator, which is normally at the abortion

provider. (I, 236, ln. 23–237, ln. 5.) In addition to conducting the ultrasound to determine if

someone is eligible for a medication abortion, there are other factors to be reviewed by the abortion

provider in determining whether a medication abortion may be appropriate—but those factors

cannot be predetermined prior to actually examining the patient at the initial visit. (D.E. 216-1,

55, ln. 6–25.) This in-person determination of gestational age and any other relevant medical

conditions occurring at the initial visit is necessary to provide the patient with full and correct

information, regarding the risks, benefits, and alternatives available to a particular patient, as

required by Tennessee’s Notice and Waiting Period Law. Accordingly, Plaintiffs have not




39
  Research shows that typically a woman coming to an abortion facility does not have a pre-
existing relationship with the attending physician. (IIIa, 59, ln. 4–13.)


                                                 23

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 23 of 25 PageID #: 6026
demonstrated they are entitled to a temporary restraining order prohibiting enforcement of the in-

person notice provision

                                          CONCLUSION

       COVID-19 is the greatest public health crisis that Tennessee and the nation have

experienced in nearly a century. Defeating COVID-19 and protecting Tennesseans requires

vigilance and discipline, and the overbroad exception for abortion that Plaintiffs seek will

unnecessarily expend PPE and undermine the social distancing necessary to lessen the virus

transmission rate, flatten the curve, and ensure the ongoing provision of medical care in Tennessee.

Plaintiffs have thus not established that they are entitled to the extraordinary remedy of preliminary

injunctive relief prohibiting application of Executive Order 25 to all procedural abortions. Further,

Plaintiffs have not established that they are entitled to preliminary injunctive relief suspending the

in-person notice requirement. Defendants respectfully request that this Court deny Plaintiffs’

motion.


                                               Respectfully submitted,

                                               HERBERT H. SLATERY III
                                               Attorney General and Reporter

                                               /s/Alexander S. Rieger
                                               ALEXANDER S. RIEGER (BPR# 029362)
                                               STEVEN A. HART (BPR # 07050)
                                               MATTHEW D. CLOUTIER (BPR # 036710)
                                               Office of Tennessee Attorney General
                                               P. O. Box 20207
                                               Nashville, Tennessee 37202
                                               (615) 741-2408
                                               alex.rieger@ag.tn.gov
                                               steve.hart@ag.tn.gov
                                               matt.cloutier@ag.tn.gov




                                                 24

 Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 24 of 25 PageID #: 6027
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice has been served on the
following counsel of record through the Electronic Filing System on this 15th day of April, 2020:

      Scott P. Tift                                         Thomas C. Jessee
      David W. Garrison                                     Jessee & Jessee
      Barrett Johnston Martin & Garrison, LLC,              P.O. Box 997
      Bank of America Plaza,                                Johnson City, TN 37605
      414 Union Street, Suite 900                           jjlaw@jesseeandjessee.com
      Nashville, TN 37219
      stift@barrettjohnson.com
      dgarrison@barrettjohnson.com

      Autumn Katz                                           Maithreyi Ratakonda
      Hailey Flynn                                          Melissa Cohen
      Michelle Moriarty                                     Planned Parenthood Federation of
      Marc Hearron                                          America
      Genevieve Scott                                       123 William St., 9th Floor
      Center for Reproductive Rights                        New York, NY 10038
      199 Water Street, 22nd Floor                          mai.ratakonda@ppfa.org
      New York, NY 10038                                    Melissa.cohen@ppfa.org
      akatz@reprorights.org
      hflynn@reprorights.org
      mmoriarty@reprorights.org
      gscott@reprorights.org

      Michael J. Dell                                       Thomas H. Castelli
      Jason M. Moff                                         American Civil Liberties Union
      Irene Weintraub                                       PO Box 120160
      Timur Tusiray                                         Nashville, TN 37212
      Kramer Levin Naftalis & Frankel LLP                   tcastelli@aclu-tn.org
      1177 Avenue of the Americas
      New York, NY 10036
      mdell@kramerlevin.com
      jmoff@kramerlevin.com
      iweintraub@kramerlevin.com
      ttusiray@kramerlevin.com

      Julia Kaye
      American Civil Liberties Union Foundation
      125 Broad St. Floor 18
      New York, NY 10004
      jkaye@aclu.org
                                                    s/Alexander S. Rieger              __
                                                    ALEXANDER S. RIEGER

                                               25

Case 3:15-cv-00705 Document 240 Filed 04/15/20 Page 25 of 25 PageID #: 6028
